Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 05/04/2021.Claims 1-20 have been examined.
  			 Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under AIA  35 U.S.C 103 as being unpatentable over Bi et al. (US 2015/0146662) in view of Shi et al. (US 2019/033552).
As of claims 1 and 11,  Bi teaches  a method and a wireless access node to serve User Equipment (UE), the method comprising: Packet Data Convergence Protocol (PDCP) circuitry identifying a noise metric for the wireless access node, receiving user data for delivery to the UE (Bi, para [0038] discloses transmission point (=a wireless access node) includes a PDCP entity and transmit channel conditions that include signal to interference plus noise ratios, signal to noise ratios (=noise metric)  which corresponds to  PDCP circuitry identifying a noise metric),
allocating a first portion of the DL data and a second portion of the DL data based on the noise metric (Bi, para [0010] discloses the transmission point splits downlink data of a radio bearer into a first data of the radio bearer and a second data of the radio bearer, Bi, [0055] data splitting (=a first portion and a second portion of the DL data) between a single PDCP entity and multiple RLC entities); 
 transferring the first portion of the DL data over first Radio Link Control (RLC) circuitry to first MAC circuitry (Bi, para [0043] discloses a portion of a protocol stack used in data transmission over a radio bearer. Protocol stack illustrates a medium access control (MAC) layer and a radio link control (RLC) layer), and
transferring the second portion of the DL data over second RLC circuitry to second MAC circuitry (Bi, para [0010] [0116] discloses the secondary transmission point receives the second data of the radio bearer, processes the second data at the second network layer, and transmits the second data of the radio bearer to the user equipment. Bi, [0096] RLC entity and MAC entity located at secondary transmission point);
the first MAC circuitry receiving the first portion of the DL data over the first RLC circuitry, scheduling wireless delivery of the first portion of the DL data, and transferring the first portion of the DL data to the UE over first Physical Layer (PHY) circuitry per the first MAC circuitry scheduling (Bi, para [0010] transmits the first data (=first portion) of the radio bearer to a user equipment. [0052] controller be realized as a separate physical entity (=first Physical Layer) connecting all transmission points); and 
the second MAC circuitry receiving the second portion of the DL data over the second RLC circuitry, scheduling wireless delivery of the second portion of the DL data, and transferring the second portion of the DL data to the UE over second PHY circuitry per the second MAC circuitry scheduling (Bi, para  [0010] transmits the second data (=second portion) of the radio bearer to the user equipment [0052] controller be realized as a separate physical entity (=second Physical Layer) connecting all  transmission points).

Bi does not explicitly disclose the MAC circuitry receiving the portions of the DL data over the RLC circuitry, scheduling wireless delivery of the portions of the DL data, and transferring the portion of the DL data to the UE over Physical Layer (PHY) circuitry however Shi teaches in para [0276] RRC message is processed at an PDCP layer and transmitted to an NR RLC layer, and then processed at an NR MAC layer and an NR PHY layer and sent to the terminal via the air interface.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bi with the teaching of Shi in order for enhancing a multi-connectivity communication between LTE and NR radio in Shi para [0012]. 
As of claims 2 and 12, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Bi-Shi discloses the noise metric comprises uplink noise (Bi, para [0084] UE make a measurement of channel conditions and report the measurement of the channel conditions to primary transmission point which include signal to interference plus noise ratios, signal to noise ratios (=noise metric) which corresponds to Uplink noise).

 	As of claims 3 and 13, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Bi-Shi discloses the PDCP circuitry comprises Fifth Generation New Radio (5GNR) PDCP circuitry (Shi, para [0277] discloses NR PDCP layer (=5GNR) PDCP circuitry).

As of claims 4 and 14, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Bi-Shi discloses the PDCP circuitry comprises Long Term Evolution (LTE) PDCP circuitry (Shi, [0276] LTE PDCP layer).

As of claims 5 and 15, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Bi-Shi discloses the first MAC circuitry comprises Fifth Generation New Radio (5GNR) MAC circuitry (Shi, para [0277] NR MAC layer).  

As of claims 6 and 16, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Bi-Shi discloses the first MAC circuitry comprises Long Term Evolution (LTE) MAC circuitry (Shi, para [0295] LTE MAC).
Claims 9-10 and 19-20 are rejected under AIA  35 U.S.C 103 as being unpatentable over Bi et al. (US 2015/0146662) in view of Shi et al. (US 2019/033552) and further in view of PATEL et al. (US 2018/0359742).

As of claims 9 and 19, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Bi-Shi does not explicitly disclose but PATEL teaches 
 the PDCP circuitry comprises a Centralized Unit (CU) (PATEL, para [0058] the Packet Data Convergence Protocol (PDCP) layer be adaptably placed at the CU).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of modified Bi-Shi with the teaching of PATEL in order for improvements in NR technology, PATEL para [0006].

As of claims 10 and 20, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Bi-Shi does not explicitly disclose but PATEL teaches the first MAC circuitry comprises a Distributed Unit (DU) (PATEL, para [0058] Medium Access Control (MAC) layer be adaptably placed at the DU).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of modified Bi-Shi with the teaching of PATEL in order for enhancing further improvements in NR technology in PATEL para [0006].
Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAHMIDA S CHOWDHURY/ Primary Examiner, Art Unit 2471